Citation Nr: 1204282	
Decision Date: 02/06/12    Archive Date: 02/16/12

DOCKET NO.  09-27 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to April 1976.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, that denied the Veteran's claim of entitlement to service connection for PTSD.  A hearing was held before the undersigned Acting Veterans Law Judge in June 2011.

Of preliminary importance, in Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that the scope of a claim should be construed based on the reasonable expectations of a non-expert claimant, and the evidence developed during the claims process.  The factors to consider are the Veteran's description of his claim, the symptoms he describes; and all the information he submits or VA obtains in support of the claim.  

Therefore, if a Veteran claims service connection for a specific disorder, any disorder reasonably encompassed by the Veteran's claim must be considered.  

In light of Clemons, and based on the medical evidence of record, the Board has recharacterized the Veteran's claim as one of service connection for an acquired psychiatric disorder, to include PTSD.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that he currently suffers from an acquired psychiatric disorder, to include PTSD, as the result of multiple assaults that occurred while he served on active duty.  He asserts that he was sexually assaulted in service, and attacked because of his race.

If a PTSD claim is based on personal assault in service, evidence from sources other than the Veteran's records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5).  

Additionally, evidence of behavior changes following the claimed assault is relevant evidence that may be found in the mentioned sources.  Examples of behavior changes that may constitute credible evidence of a stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  Id.  

Where a stressor involves a personal assault, VA has certain additional notice and development duties to the claimant.  While there is indication that the RO provided the Veteran with a PTSD stressor questionnaire, there is no basis to determine whether that document included mention of the alternative sources of evidence denoted under 38 C.F.R. § 3.304(f)(5), nor is there any evidence that the Veteran returned any questionnaire to the RO.  Consequently, the Veteran must be advised of these provisions.  See Bradford v. Nicholson, 20 Vet. App. 200, 205-06 (2006); see also Gallegos  v. Peake, 22 Vet. App. 329, 336 (2008) (noting that VA's notice must advise that "evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor," and must allow the Veteran the opportunity to furnish such evidence or advise VA of potential sources).  

The Veteran asserts that he got into trouble in service after the assaults, and indicates he received nonjudicial punishment several times, was absent without leave, and wrongfully possessed two military ID cards.  

The Board also points out that the Veteran did have a November 2007 VA mental health clinic assessment, which found the Veteran to have diagnoses of PTSD and major depressive disorder, due to multiple stressors, both service related, Katrina related, and personal issues.  However, although the Veteran has requested one,  he has never had a VA examination to address any psychiatric disorder he may have related to service.  As such, the Board finds that the Veteran should be provided with a VA examination to assess what current psychiatric disorders he has, to include PTSD, and to determine whether any psychiatric disorder is related to service, to include to a personal assault stressor the examiner finds credible based on the evidence of record. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran additional correspondence providing notification of the provisions of 38 C.F.R. § 3.304(f)(5) pertaining to the alternative sources of evidence which may be used to substantiate the occurrence of an in-service personal assault, in support of a claim for service connection for PTSD.  The RO should also inform the Veteran of the opportunity to provide further evidence or information that pertains to the process of stressor verification.  

2.  The RO should take all indicated action to obtain copies of all outstanding VA treatment records dated from May 2011 onward.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(e) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file. 

3.  After the development listed above has been completed, the RO should schedule the Veteran for a VA psychiatric examination to determine the etiology of any current psychiatric disorder.  The entire claims file, to include a complete copy of this REMAND, must be provided to any specialist designated to examine the Veteran, and the examination reports should reflect consideration of the Veteran's documented medical history and assertions.  

      The examiner must:

a) Offer an opinion as to whether it is at least as likely as not (i.e., a 50 percent probability or greater) that the Veteran's PTSD is based on an in-service personal assault stressor.  In formulating the opinion, the VA examiner psychiatrist is asked to address whether the Veteran exhibited behavior changes which may be indicative that a personal assault occurred; the examiner should review the Veteran's personnel history in the claims file to assist in offering this opinion.  The requested opinion should take into consideration all relevant evidence following the incident, as well as the Veteran's own assertions pertaining to behavioral changes.  The examiner should also comment on other stressors the Veteran was exposed to, including his Katrina experiences, and as well the findings from a November 2007 mental health consultation.

b) Offer an opinion, consistent with sound medical principles and in consideration of the Veteran's specific contentions, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that any acquired psychiatric disorder other than PTSD is due to service.  An opinion should be rendered for each psychiatric condition with which the Veteran is diagnosed.  

A complete rationale must be provided for all opinions rendered.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.   

4.  After the above development has been completed, VA must readjudicate the claim.  If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  They should then be given a reasonable time frame within which to respond.  Then, the case should be returned to the Board for further appellate review, if otherwise indicated.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2011).  Thereafter, the case should be returned to the Board, if in order.  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. Mac
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


